DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-5, 7-18, 21-22, 24, 26 & 28 are allowed.
REASONS FOR ALLOWANCE
Regarding Claim 15 – 
Nayak (US 2018/0328286) in view of Guo (US 2017/0070106) is considered the closest combination of prior arts to disclosure the present invention’s Starter/Generator as recited in Claim 15. 
Nayak disclose –
A method of operating a starter/generator (S/G) system [10] for an engine [14] (FIG. 1-2, ¶ [0020], Referring to FIG. 1, a starter motor or air turbine starter 10 is coupled to an accessory gear box (AGB) 12, also known as a transmission housing, and together are schematically illustrated as being mounted to a turbine engine 14 such as a gas turbine engine. This assembly is commonly referred to as an Integrated Starter/Generator Gearbox (ISGB)), the method comprising: 
operating the S/G system [10] as a starter in a first starting mode configured to be driven by pressurized air received at an inlet [during starting operations, the starter 10 can be the driving mechanism for the turbine engine 14 via rotation of the rotating shafts 50, 58, 64.] (¶ [0029]) & a S/G system kinetic input/output [74] to start the engine [14] (FIG. 1-2, ¶  [0042]; the output shaft 174 continuing to the AGB 12 and engine 14. Under normal operating conditions, the torque path 224 allows the drive shaft 164 to provide torque to the AGB 12 to start the engine 14), 
operating the S/G system as a generator in a second generating mode by kinetically driving the S/G kinetic input/output [The non-driving mechanism, that is, the equipment being driven by the driving mechanism, can be understood as rotating equipment utilizing the rotational movement of the rotating shafts 50, 58, 64, for example to generate electricity in the starter 10] (¶ [0029]): & Serial Number: 16/727,361Examiner: Joseph Ortega Filed: December 26, 2019Group Art Unit: 2832 Page 4 of 11 
wherein the inlet of the S/G system [10] is different from an air inlet [32] of the engine [14], and wherein the S/G system [10] (FIG. 1-2).
Guo disclose a Starter/Generator (S/G) 10 comprising:
first [30] & second rotor [14] independently rotatable [30 is “independently rotatable” by 36 & 14 is “independently rotatable” by 20] (FIG. 1); &
first [32] & second stator [16] (FIG. 1).
Other prior arts fails to disclose the recited Starter/Generator to:
operating the S/G system as a starter in a first starting mode by kinetically driving a first rotor  to generate current in a first set of windings in a first stator, supplying the generated current from the first set of windings to a second set of windings in a second stator to induce rotation of a second rotor, 
operating the S/G system as a generator in a second generating mode to rotate the second rotor to generate current in the second set of windings that is supplied to a S/G power output; & Serial Number: 16/727,361Examiner: Joseph Ortega Filed: December 26, 2019Group Art Unit: 2832 Page 4 of 11
configured to operably switch from the first starting mode to the second generating mode.
A POSITA would recognize that Starter/Generators are common in the art to:
kinetically driving a first rotor to generate current in a first set of windings in a first stator, supplying the generated current from the first set of windings to a second set of windings in a second stator to induce rotation of a second rotor that rotates;
rotating a second rotor to generate current in a second set of windings; & 
switching from the first starting mode to the second generating mode.
However, it appears not obvious to keep modifying the combined prior art of Nayak in view of Guo Starter/Generator as described by a-c & A-B above and incorporate the “well known in the art” functions as described by I-III above to perform the functions of the present’s invention Starter/Generator as discussed by the present invention limitations d-f WHEN considering all the limitations recited in Claim 15.
Therefore, with respect to Claim 15 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A method of operating a starter/generator (S/G) system for an engine, the method comprising: 
operating the S/G system as a starter in a first starting mode by kinetically driving a first rotor configured to be driven by pressurized air received at an inlet to generate current in a first set of windings in a first stator, supplying the generated current from the first set of windings to a second set of windings in a second stator to induce rotation of a second rotor that rotates a S/G system kinetic input/output to start the engine, wherein the first rotor and the second rotor are independently rotatable; and 
operating the S/G system as a generator in a second generating mode by kinetically driving the S/G kinetic input/output to rotate the second rotor to generate current in the second set of windings that is supplied to a S/G power output: Serial Number: 16/727,361Examiner: Joseph Ortega Filed: December 26, 2019Group Art Unit: 2832 Page 4 of 11 
wherein the inlet of the S/G system is different from an air inlet of the engine, and wherein the S/G system is configured to operably switch from the first starting mode to the second generating mode.
Regarding Claim 21 – 
Prior arts Guo (US 2017/0070106) in view of Nayak (US 2018/0328286) is considered the closest combination of prior arts to disclosure the present invention’s Starter/Generator as recited in Claim 21. 
Guo disclose –
A starter/generator (S/G) system [10] for an engine [by 26], the S/G system [10] (FIG. 1, ¶ [0013]; An input pulley 26 may be operatively connected to the shaft 20 in any number of variations including, but not limited to, a spline attachment between the input pulley 26) comprising: 
a first electric machine [28] having a first rotor [30] rotatably coupled to a drive shaft [36] and rotatable relative to a first stator [32] of the S/G system [10] rotates the first rotor [30] to generate current in the first stator [32] (FIG. 1); 
a second electric machine [12] having a second rotor [14] rotatable relative to a second stator [16], the second stator [16] fixed relative to the first stator [28] (FIG. 1); 
a S/G housing [46, 48], wherein the S/G housing [46, 48] includes the first electric machine [28] and the second electric machine [12] (FIG. 1); 
an S/G kinetic input/output [20] rotationally coupled with the second rotor [14], wherein the S/G kinetic input/output [20] is adapted to supply a kinetic output to the engine [by 26] (FIG. 1) in the first starting mode (Claim 14) OR, & 
wherein drive shaft [30] and the S/G kinetic input/output [20] independently rotate [30 is “independently rotatable” by 36 & 14 is “independently rotatable” by 20] (FIG. 2) (FIG. 1).

Nayak discloses the Starter/Generator (S/G) 10 comprises:
wherein when the S/G system [10] is in a first starting mode, pressurized air from a pressurized air source supplied at an inlet [during starting operations, the starter 10 can be the driving mechanism for the turbine engine 14 via rotation of the rotating shafts 50, 58, 64.] (¶ [0029]) & a S/G system kinetic input/output [74] to start the engine [14] (FIG. 1-2, ¶  [0042]; the output shaft 174 continuing to the AGB 12 and engine 14. Under normal operating conditions, the torque path 224 allows the drive shaft 164 to provide torque to the AGB 12 to start the engine 14) of the S/G system [10] rotates the first rotor to generate current in the first stator [The diameter of the turbine shaft 50, carrier shaft 58, and drive shaft 64 can be fixed or vary along the length of the rotatable shaft 66. The diameter can vary to accommodate different sizes, as well as rotor to stator spacing] ([0028]); & 
wherein the S/G kinetic [10] input/output is adapted to supply a kinetic output to the engine [14] by Serial Number: 16/727,361Examiner: Joseph OrtegaFiled: December 26, 2019Group Art Unit: 2832Page 5 of 11way of a gear box [12] mounted to the engine [14], in the first starting mode (FIG. 1-2, ¶ [0020], Referring to FIG. 1, a starter motor or air turbine starter 10 is coupled to an accessory gear box (AGB) 12, also known as a transmission housing, and together are schematically illustrated as being mounted to a turbine engine 14 such as a gas turbine engine. This assembly is commonly referred to as an Integrated Starter/Generator Gearbox (ISGB)).
Other prior arts fails to disclose the recited Starter/Generator to:
the first stator having a first set of windings, 
wherein when the S/G system is in a first starting mode, pressurized air from a pressurized air source supplied at an inlet of the S/G system rotates the first rotor to generate current in the first set of windings in the first stator; 
the second stator having a second set of windings;
an S/G kinetic input/output rotationally coupled with the second rotor, wherein the S/G kinetic input/output is adapted to supply a kinetic output to the engine by Serial Number: 16/727,361Examiner: Joseph OrtegaFiled: December 26, 2019Group Art Unit: 2832Page 5 of 11way of a gear box mounted to the engine, in the first starting mode; &
an S/G power output electrically connected with the second set of windings.

A POSITA would recognize that Starter/Generators (S/G) are common in the art to:
a first stator having a first set of windings, 
rotating a first rotor to generate current in the first set of windings in the first stator;
a second stator having a second set of windings; &
an S/G power output electrically connected with the second set of windings.
However, it appears not obvious to keep modifying the combined art Guo in view of Nayak Starter/Generator as described by a-e & A-B the “well known in the art” functions as described by I-IV above to perform the functions of the present’s invention Starter/Generator as discussed by the present invention limitations f-j WHEN considering all the limitations recited in Claim 21.
Therefore, with respect to Claim 21 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A starter/generator (S/G) system for an engine, the S/G system comprising: 
a first electric machine having a first rotor rotatably coupled to a drive shaft and rotatable relative to a first stator, the first stator having a first set of windings, wherein when the S/G system is in a first starting mode, pressurized air from a pressurized air source supplied at an inlet of the S/G system rotates the first rotor to generate current in the first set of windings in the first stator; 
a second electric machine having a second rotor rotatable relative to a second stator, the second stator fixed relative to the first stator, the second stator having a second set of windings; 
a S/G housing, wherein the S/G housing includes the first electric machine and the second electric machine; 
an S/G kinetic input/output rotationally coupled with the second rotor, wherein the S/G kinetic input/output is adapted to supply a kinetic output to the engine, bySerial Number: 16/727,361Examiner: Joseph OrtegaFiled: December 26, 2019Group Art Unit: 2832Page 5 of 11 way of a gear box mounted to the engine, in the first starting mode or receive a kinetic input from the engine in a second generating mode, wherein drive shaft and the S/G kinetic input/output independently rotate; and 
an S/G power output electrically connected with the second set of windings.


Regarding Claim 24 – 
Prior arts Guo (US 2017/0070106) in view of Nayak (US 2018/0328286) is considered the closest combination of prior arts to disclosure the present invention’s Starter/Generator as recited in Claim 24. 
Guo disclose – 
A starter/generator (S/G) system [10] for an engine [by 26] (FIG. 1, ¶ [0013]; An input pulley 26 may be operatively connected to the shaft 20 in any number of variations including, but not limited to, a spline attachment between the input pulley 26), the S/G system [10] comprising: 
a first electric machine [26] having a first rotor [30] rotatable relative to a first stator [32], the first rotor [30] rotatably coupled to a drive shaft [36] (FIG. 1); 
a second electric machine [12] having a second rotor [14] rotatable relative to a second stator [16] and independently rotatable [by 20] relative to the first stator [32], the second stator [16] fixed relative to the first stator [32] (FIG. 1); 
a S/G housing [46, 48], wherein the S/G housing [46, 48] includes the first electric machine [26] and the second electric machine [12] (FIG. 1); 
an S/G kinetic input/output [20] rotationally coupled with the second rotor [14], wherein the S/G kinetic input/output [20] is adapted to supply a kinetic output to the engine when the S/G system is operable as a starter, OR; &
wherein both the first rotor [30] and the second rotor [16] are apart from an engine rotor (FIG. 1).
Nayak disclose the Starter/Generator (S/G) 10 comprises:
wherein the S/G housing [10] is apart from the engine [14] (FIG. 1);
wherein the S/G housing [housing of 10] is apart from the engine [14] (FIG. 1); 
	Other prior arts fails to disclose the Starter/Generator (S/G): 
the first stator having a first set of windings;
the second stator having a second set of windings; &
an S/G power output electrically connected with the second set of windings.  


A POSITA would recognize that Starter/Generators are common in the art (to:
first & second stators having a first & second set of windings; &
an S/G power output electrically connected with the second set of windings.
However, it appears not obvious to keep modifying the combined art Nayak in view of Guo Starter/Generator (S/G) as described by a-e & A-B to perform the “well known in the art” functions as described by I-II above to perform the functions of the present’s invention Starter/Generator as discussed by the present invention limitations e-g WHEN considering all the limitations recited in Claim 24.
Therefore, with respect to Claim 24 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
A starter/generator (S/G) system for an engine, the S/G system comprising: 
a first electric machine having a first rotor rotatable relative to a first stator, the first rotor rotatably coupled to a drive shaft and the first stator having a first set of windings; 
a second electric machine having a second rotor rotatable relative to a second stator and independently rotatable relative to the first stator, the second stator fixed relative to the first stator, the second stator having a second set of windings; 
a S/G housing, wherein the S/G housing includes the first electric machine and the second electric machine, and wherein the S/G housing is apart from the engine; 
a S/G kinetic input/output rotationally coupled with the second rotor, wherein the S/G kinetic input/output is adapted to supply a kinetic output to the engine when the S/G system is operable as a starter, or receive a kinetic input from the engine when the S/G system is operable as a generator; and 
a S/G power output electrically connected with the second set of windings, 
wherein both the first rotor and the second rotor are apart from an engine rotor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/
Examiner, Art Unit 2832